DETAILED ACTION
Claims 1-5 and 8-15 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
Claim Rejections - 35 USC § 103-Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty et al. (J. Bacteriology, 2004), Bedzyk (2005/0266468-see attached form 892), Fredman (Santa Clara Computer & High Tech. L.J., 2003), Bhowmick et al. (JCM, 2013) and Smartt (Anal Bioanal Chem, 2011-see attached form 892). 
The claims are directed to (in part): a method of detecting an actively growing target bacterial organism in a sample suspected of including said target bacterial organism, the method comprising:
contacting the target bacterial organism with an unmodified bacteriophage that infects the target bacterial organism and produces one or more RNA products; and,
detecting at least one of the RNA products from the unmodified bacteriophage before the unmodified bacteriophage substantially replicates in the infected target bacterial organism, thereby detecting the actively growing target bacterial organism; wherein the duration of the contacting step is about 10 minutes or less prior to detecting the RNA products from the unmodified bacteriophage in the detecting step; and wherein the RNA products produced from the unmodified bacteriophage are purified and amplified using RT-PCR or RT-qPCR prior to or during the detecting step; see instant claim 1.
O’Flaherty is cited for teaching the isolation (or purification) of total RNA from S. aureus 30 minutes after phage K infection, followed by PCR amplification using primers; see p. 2863, col. 1 and 2. Note that the authors also teach removing samples at 10, 20 and 30 minutes after phage K infection and using a cell disrupter (lysis) for isolating RNA; see p. 2863, col. 1. The authors describe that it is routine to propagate phage K on S. aureus in brain heart infusion broth; see p. 2863, col. 1 and instant claim 2. The authors teach that the genome sequence of phage K has been deposited in the GenBank database under accession number AY176327; see p. 2863, col. 2. The alignments below show that the sequences set forth by instant SEQ ID NO: 1 and SEQ ID NO: 2 (top sequences) are homologous to segment sequences of the phage K genome (AY176327, bottom sequences). 
SEQ ID NO:1:
Query  1      GAGTTGGTAGATAACATTG  19
              |||||||||||||||||||
Sbjct  95801  GAGTTGGTAGATAACATTG  95819

SEQ ID NO:2:
Query  1       AATTGTTCATCTGTTAGTTTACCTGACTCTTTATAATC  38
               ||||||||||||||||||||||||||||||||||||||
Sbjct  100277  AATTGTTCATCTGTTAGTTTACCTGACTCTTTATAATC  100240

Thus, the teachings by O’Flaherty provides a method of detecting the presence or absence S. aureus via amplification of phage K RNA.
O’Flaherty does not explicitly express detecting an actively growing target bacterial organism in a sample suspected of including the target bacterial organism (claim 1); detecting at least one RNA product from the unmodified bacteriophage wherein the duration of the contacting step is about 10 minutes prior to detecting the RNA products from the unmodified phage in the detecting step (claim 1); wherein the RNA products are purified and amplified using RT-PCR prior to or during the detecting step (claim 1); the method of claim 1, further comprising contacting one or more additional samples of the bacterial organism with a chosen antibiotic agent prior to detecting the RNA products or contacting the contacting the samples with the unmodified bacteriophage (claims 3 and 4); and a kit comprising the reaction mixture of claim 14. 
Bedzyk teaches methods for the rapid and sensitive detection of target RNA from samples, using RT-PCR; see para. 1. The inventor teaches that it is desirable to assay for the presence in various samples, including clinical or food samples, to identify pathogens; see para. 2. Also see para. 9 which provides a kit comprising a RT-PCR composition and other detection reagents, including at least one primer complementary to the diagnostic target RNA; see instant claims 14 and 15.
Fredman is cited for teaching that specific oligonucleotide primers are prima facie obvious when the prior art provides the complete sequence from which the oligonucleotides are drawn; see whole document, including p. 313. As discussed above, O’Flaherty provides the genome sequence of phage K which has been deposited in the GenBank database under accession number AY176327 and the sequences set forth by  instant SEQ ID NO: 1 and 2 are homologous to segment sequences of this prior art genome sequence.
Bhowmick describes a test of two simultaneous reactions: one contains bacteriophage specific for S. aureus and the other contains the bacteriophage plus the antibiotic cefoxitin; see introduction, p. 1226, col. 1. The author teaches that the bacteriophage amplify in the first reaction if S. aureus is present in the sample and the bacteriophage amplify in the second reaction if the S. aureus strains present are able to grow in the presence of the antibiotic; see introduction, p. 1226, col. 2. Note that the author further teaches that bacteriophage growth is dependent on host growth.
Smartt reviews using the bacteriophage technology for sensing and detecting microbial targets, including detecting bacterial pathogens in clinical samples; see title and p. 991, col. 1. The author discloses that phage have the natural ability to adsorb to, infect and propagate within only a unique set of host cells, offering a mode of capture that can be exploited to detect, monitor, and/or enumerate pathogenic bacteria; see p. 991, col. 1. Smartt teaches that phages are able to differentiate between living and dead cells; see p. 991, col. 1. See p. 992, col. 2 for “Detection by phage typing” for describing the classic means of identifying bacteria is via the phage to which they are susceptible. The author discloses that understanding a phage’s host range permits one to identify bacteria on the basis of which phage they are infected or not infected by; see p. 992, col. 1. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to detect at least one RNA product from the unmodified bacteriophage from a bacterial organism wherein the duration of the contacting step is about 10 minutes prior to detecting the RNA products in the detecting step. One would have been motivated to do so for the advantage determining if the bacteria were viable early in the method for Bhowmick teaches that bacteriophage growth is dependent on host growth. Separately, one would have been motivated to do so in order to check for sufficient RNA concentrations at various time points to determine whether a sample is ready for the next method step of RT-PCR amplification.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and apply the phage typing technology in a sample as taught by Smartt, followed by RT-PCR amplification of isolated RNA as taught by Bedzyk. One would have been motivated to do so for the advantage of detecting the presence or absence of a target bacterial organism in a sample by identifying the bacteria via the phage to which they are susceptible as well as identifying RNA sequences possessed by the phage via specific primer sequences. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising all of the necessary components to perform the detection method as described by the combined prior art teachings, including phage K and oligonucleotide primers for RT-PCR, such as those set forth by SEQ ID NO: 1 and 2. One would have been motivated to do so as a means for storage or shipping.
It would have been obvious for one of ordinary skill in the art at the time of the invention to treat the bacterial organism with an antibiotic, including cefoxitin, followed by contacting the treated bacterial organism with phage K. One would have been motivated to do so for the advantage of determining whether S. aureus of a sample is resistant to the antibiotic or not by contacting the treated bacterial organism with bacteriophage and measuring the bacteriophage nucleic acid via amplification. As noted above, Bhowmick teaches that the bacteriophage would only amplify in a reaction if the S. aureus strains present are able to grow in the presence of the antibiotic.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, PCR reactions, isolation of RNA, use of antibiotics, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Flaherty et al. (J. Bacteriology, 2004), Bedzyk (2005/0266468-see attached form 892), Fredman (Santa Clara Computer & High Tech. L.J., 2003), Bhowmick et al. (JCM, 2013) and Smartt (Anal Bioanal Chem, 2011-see attached form 892) as applied to claims 1-5, 8, 9, 14 and 15 above, and further in view of Martelet et al. (J. Proteome Res., 2014), Accession No. X04140, Cox et al. (J. Microbiological Methods, 2015) and Accession No. DQ222854. 
The claims are further directed to (in part): the method of claim 1 wherein the bacterial organism is E. coli, and the unmodified phage is T4 wherein the primer oligonucleotide is SEQ ID NO: 8 (claims 10 and 11); and, the method of claim 1 wherein the bacterial organism is B. anthracis, and the unmodified phage is Gamma phage wherein the primer oligonucleotide is SEQ ID NO: 10 (claims 12 and 13).
Martelet is cited for teaching the species-specific T4 phage infection of E. coli; see whole document, including the introduction. The sequence set forth by X04140 is cited for providing a T4 sequence which encompasses instant SEQ ID NO: 8; see nucleotides 1137-1157 of the T4 sequence of X04140.  
Cox is cited for teaching the species-specific Gamma phage infection of B. anthracis; see whole document, including Figure 1 and legend. The sequence set forth by DQ222854 is cited for providing a Gamma phage sequence which encompasses instant SEQ ID NO: 10; see nucleotides 812-833 of the Gamma phage sequence of DQ222854. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to perform phage typing and amplification of T4 nucleic acid sequence or Gamma phage nucleic acid sequence using the method taught by the combined teachings of O’Flaherty, Bedzyk, Fredman and Smartt. One would have been motivated to do so for the advantage of detecting either E. coli or B. anthracis in a sample. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, RT-PCR amplification is a known technology, detection of a bacterial organism via phage nucleic acid amplification is known in the prior art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. Applicant argues that the focus of the O’Flaherty is on analyzing the organization, regulation and evolution of the phage K genome. Applicant further notes that the reference provides that phage K was routinely propagated on S. aureus DPC5246 in brain heart infusion broth. Applicant concludes that one of ordinary skill in the art would not be motivated to turn to the teachings of O’Flaherty for a method of detecting the presence or absence of bacteria in a sample because O’Flaherty describes purposefully propagating the bacteria and never addresses the question of whether the bacteria are present or absent in the brain heart infusion broth. Applicant argues that the author does not teach that the RNA is isolated at certain time points, including 10, 20 and 30 minutes, as part of a method of detecting the bacteria in the broth. 
In response, while O’Flaherty describes the organization, regulation and evolution of the phage K genome, the author still provides a method of detection of S. aureus in a sample. It would be within the skill set of the ordinary artisan to apply such a detection method to other samples, including a clinical, food or environmental sample. The Smartt reference (2011) teaches that bacteriophages can detect specific microbial targets; see abstract which indicates that phage typing assays have been used to identify bacterial pathogens for decades. 
Also, while Applicant alleges that O’Flaherty does not teach that the RNA is isolated at certain time points, including 10, 20 and 30 minutes, in the disclosed method, the Office maintains that this would have been obvious to do for one of ordinary skill in the art for the gain of shortening the overall detection process.
Applicant acknowledges that Smartt is a review article which discloses various methods of using bacteriophages in assays to detect bacteria. Applicant argues that Smartt fails to teach or suggest any detection strategy resembling the method recited in claim 1 which includes contacting a target bacterial organism with an unmodified bacteriophage that infects the target bacterial organism and produces one or more RNA products and detecting the products before the unmodified bacteriophage substantially replicates in the targeted bacterial organism; wherein the duration of the contacting step is about 10 minutes or less prior to detecting the RNA products.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The 103 rejection is based on a combination of teachings from different references. Smartt provides a review which demonstrates that use of bacteriophage for sensing and detecting microbial targets is widely known and commonly used in the prior art. Further, the Office maintains that it would have been obvious to one of ordinary skill in the art to use the detection method provided by O’Flaherty for different samples than the disclosed brain heart broth, including a clinical sample or a food sample. 
Applicant points to the Sergueev reference cited by Smart which discloses the use of qPCR in a phage amplification assay. Applicant notes the three-hour incubation period and the detection of bacteria to monitor the reporter phage burst. Applicant notes that the instant invention provides that the claimed method is employed before the unmodified bacteriophage substantially replicates in the infected target bacteria organism and points to para. 45 of the instant specification for support. 
In response, the argument is not clear for the teachings by Sergueey are not used in the rejection. The rejection does not rely on any teachings for monitoring the “reporter phage burst” or a three-hour incubation period. This argument is not on point.
Applicant points to p. 1003 of the Smartt reference which teaches detection using phage components and Applicant alleges that the reference merely discusses specific recognition proteins of the phage. Applicant argues that the Smartt fails to provide any teaching or suggestion to assay phage RNA to detect bacteria.
In response, this is a piecemeal analysis. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Separately, Applicant has acknowledged that Smartt is a review in the arguments; also see the title of the Smartt reference for Bacteriophage reporter technology for sensing and detecting microbial targets. Smartt provides a review of this technology which encompasses different detection methods using phage. O’Flaherty describes detecting RNA and Bedzyk describes the RT-PCR assay.
Applicant goes back to the O’Flaherty reference and alleges that the author does not teach isolating RNA at 10, 20 and 30 minutes to detect bacteria in a sample. Applicant acknowledges that the reference teaches harvesting phage RNA for analyzing protein expression and argues that the reference does not teach using isolated phage RNA for the detection of an actively growing target bacterial organism.
In response, optimization of different parameters, including of the incubation duration, is commonly practiced by one of ordinary skill in the art. It would be expected for one of ordinary skill in the art to vary the incubation times of contacting the bacteriophage with the sample, including an incubation duration for 10 minutes or less, for the advantage of shortening the overall bacterial detection process. Also, as taught by Smartt, using phage assays for the identification of bacterial pathogens has been used for decades.
Applicant acknowledges that Fredman merely teaches that specific oligonucleotide primers are considered prima facie obvious. 
Applicant contends that the Bhowmick reference provides a phage-based assay that requires no instrumentation to identify S. aureus and that phage amplification is detected by phage-specific monoclonal antibodies. 
In response, the above is a piecemeal analysis of Bhowmick. The rejection is based on a combination of references. RT-PCR is a known and commonly used method of the prior art; see the rejection.
Applicant argues that one of skill in the art would appreciate that the claimed detection method of the instant invention is a genotypic method. Applicant contends that the instant invention is directed to (in part) detecting an RNA product from the unmodified bacteriophage before the unmodified bacteriophage substantially replicates in the target bacteria. 
In response, genotypic methods, such as RT-PCR, are commonly used in the prior art. Bhowmick was not cited for teaching detection via phage-specific monoclonal antibodies. See the rejection. As noted above, one of ordinary skill in the art would have been motivated to optimize the incubation durations, including short duration times of 10 minutes, in order to shorten the overall detection method.
Applicant argues that Bhowmick does not teach or suggest the idea to check for “sufficient RNA concentrations” because Bhowmick does not use a method which involves PCR amplification. Applicant emphasizes that there is no motivation in Bhowmick for one of skill in the art to perform an additional step early in such assay to determine viability of bacteria in a sample which may not even contain the bacteria of clinical interest.
Again, the rejection is based on a combination of references. As clearly indicated in the rejection, Bhowmick was cited for teaching (in part) two reactions, including a reaction comprising a S. aureus-specific bacteriophage and another comprising the bacteriophage and cefoxitin. See the rejection.
Applicant reiterates the arguments above for the rejection over O’Flaherty, Fredman, Smartt and Bhowmick in further view of Martelet and Cox.
In response, the arguments are not found to be persuasive as indicated above.
Applicant contends that the teachings of Martelet are directed to the detection of phage proteins and not nucleic acids. 
Again, this is a piecemeal analysis and the rejection is based on a combination of teachings. See Bedzyk for describing RT-PCR, meeting the new limitation.
Applicant contends that Martelet teaches that detection of E. coli was successful only after a 2 h infection time by monitoring phage T4 structural markers. Applicant also contends that Cox is based upon detection of phage amplification with anti-Gamma phage antibody-conjugated nanoparticle reporters wherein detection is achieved in 2 hours from the onset of Gamma phage amplification. Applicant concludes that neither Martelet nor Cox teach or suggest the key elements missing from the combined teachings of the first 103 rejection.
In response, Martelet was cited for teaching the specific-specific T4 phage infection of E. coli. Accession No. X04140 was provided for showing that the genomic sequence was known in the art. Cox was cited for teaching the species-specific Gamma phage infection of B. anthracis and DQ222854 provides the Gamma phage genomic sequence. See the rejection. The Office maintains that the phages and their bacterial targets are known in the art as well as the genomic sequences of the phages and one of skill in the art would be motivated to use such phages for the detection of E. coli or B. anthracis in a sample using RT-PCR of phage RNA in view of the prior art teachings. 
Applicant cites two references for entry and consideration. It is noted here that an IDS has not been submitted. The references as described on p. 14-15 have been considered; however, they do not lead to the withdrawal of the obviousness rejections.
Applicant argues that the O’Flaherty reference does not qualify as prior art under 103 because it is not analogous art to the claimed invention. Applicant argues that O’Flaherty is focused on the characterizing the phage K genome with respect to its organization, regulation and evolution; Applicant contends that the instant invention is directed to detecting bacterial pathogens as well as detecting and assessing bacterial antibiotic resistance.
In response, this is not persuasive. The O’Flaherty provides a method of detecting bacterial pathogens which can be applied to samples, other than the brain heart infusion broth. 
See the argument on p. 16, last paragraph. Applicant contends that the disclosed methods of the instant invention are not concerned with using the specific primer sequences disclosed in the application to identify any RNA sequences possessed by phage K. 
In response, the argument is based on a statement of motivation provided by the Office (Office Action, p. 6). Note that a different rationale from Applicant’s is permissible; see MPEP 2144, “IV. RATIONAL DIFFERENT FROM APPLICANT’S IS PERMISSIBLE” which states that following: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
The arguments are not found to be persuasive.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648